The plaintiff in error, hereinafter called defendant, was convicted of larceny of domestic animals, and was sentenced to serve four years in the state penitentiary.
The case was tried in September, 1929, and the appeal lodged in this court in March, 1930. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted. *Page 346 
Where an appeal is prosecuted to this court, and no brief in support of the petition in error is filed, and no appearance for oral argument made, this court will examine the record for jurisdictional errors, and will read the evidence to ascertain if it reasonably supports the judgment, and, if no fundamental error is apparent, and the evidence is sufficient, the case will be affirmed.
The case is affirmed.
CHAPPELL, J., concurs. EDWARDS, J., absent, not participating.